Title: From George Washington to John Shuttleworth, 1 January 1783
From: Washington, George
To: Shuttleworth, John


                        
                            Sir
                            Head Quarters Janry 1st 1783
                        
                        In answer to your favor of the 22nd Ulto I have to inform you, that the Resolutions of Congress respecting
                            Persons coming from any parts of the British Dominions into any of the United States are so pointed, that I cannot not think
                            myself at liberty to comply with your request—your only mode of application must be to the Executive of the State of
                            Maryland, or the Delegates of that State in Congress, to whom any Letters you may think proper to write on the subject
                            will be forwarded from the Post of Dobbs Ferry. I am Sir Your Most Obet &c.
                    